Citation Nr: 1537834	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  10-41 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of the right knee.  

2.  Entitlement to service connection for total knee arthroplasty of the left knee.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to July 1970.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran had a hearing before a Decision Review Officer (DRO) in June 2014.  A transcript of that proceeding has been associated with the claims file.  

In February 2015, the Board remanded the claim for additional evidentiary development, and the case has now been returned to the Board for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, and for reasons explained below, in order to comply with the legal duty to assist the Veteran, the Board finds that it must once again remand the claims for service connection for bilateral knee disorders for additional development action.  

The Veteran seeks service connection for DJD of the right knee and left knee total knee arthroplasty.  As requested in the February 2015 Board remand, the Veteran was afforded a VA examination that addressed the etiology of his knee conditions in April 2015, but review of that report reflects that the examiner failed to address private treatment records from the mid-1980s and thereafter that showed that the Veteran had ongoing knee complaints.  

The VA examiner's opinion that the Veteran's bilateral knee disorders were not related to service noted that the Veteran's initial complaints regarding the knees were made in 1993 (right knee) and 1997 (left knee).  His opinion included that the Veteran's bilateral knee conditions did not develop until over 25 years after service.  It is apparent that the examiner did not consider that the Veteran was treated in the mid-1980s for ongoing knee complaints, a fact which was noted in the body of the remand decision.  As the private records dated in the mid-1980s and thereafter show evidence of bilateral knee problems which was not considered by the April 2015 VA examination, the results of that examination are not complete.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise lacks probative value).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associated with the claims folder all pertinent VA records dating from May 2015.  

2.  The Veteran should be provided with a new knee joints examination to determine the current nature and likely etiology of the Veteran's bilateral knee disability which includes DJD of the right knee and a total left knee arthroplasty.  The claims file, including a copy of this remand, should be made available to the examiner for review in conjunction with the examination.  

Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the service treatment records (STRs) and post-STRs including private records showing bilateral knee complaints as early as 1985, with subsequent surgery to the right knee in 1993, and left knee surgeries in 1995 and 2007, and current diagnoses of DJD of the right knee and left knee replacement.  The examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that a diagnosed condition originated in service.  

A complete rationale should accompany all opinions expressed.  

3.  Ensure the above development has been conducted in accordance with the instructions above.  If any examination report does not provide the information requested above, return the report(s) as insufficient.  Thereafter, readjudicate the Veteran's claims of service connection for right knee DJD and total left knee arthroplasty after taking any other development action deemed warranted.  If any benefit on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014 & Supp. 2015).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  



